DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 07/05/2022, which has been entered and made of record. Claims 2-22 have been amended. No claim has been cancelled. Claims 1-29 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see Remarks pages 12-15, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong (U.S. 2011/0084291) and Zhang (US 2010/0150513).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2011/0084291) in view of Zhang (US 2010/0150513).
Regarding claim 1, Jeong teaches: A display device (abstract... “an organic light emitting diode display”) comprising: 
a substrate (substrate main body 111 in Fig. 4); 
a pixel electrode on the substrate (first electrode 710 in Fig. 4); 
a display element emitting a light and disposed on the pixel electrode (organic emission layer 720 in Fig. 4); 
a common electrode on the display element (second electrode 730 in Fig. 4); 
an encapsulation layer on the common electrode (encapsulation substrate 210 in Fig. 4); 
an air between the display element and the encapsulation layer (air layer 300 in Fig. 4).
Jeong does not explicitly teach: a plurality of diffraction patterns on the encapsulation layer.
However, Zhang teaches: a plurality of diffraction patterns on the encapsulation layer (optional barrier layer 126, low index structure 128 and high index structure 130 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Jeong to incorporate the teaching of Zhang to configure a plurality of diffraction patterns on the encapsulation layer. The motivation of combining these analogous arts is to create access to the critical high index device-air interface after the completion of device fabrication, enabling a lamination process for the application of the light extraction film ([0048]).

Regarding claim 9, the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. Zhang further teaches: a protective layer on the diffraction patterns (optional barrier layer 124 in Fig. 2).

Regarding claim 10, the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. wherein the encapsulation layer is a glass ([0066] ... “he encapsulation substrate 210 may be formed with a transparent insulating substrate based on glass, quartz, ceramic, or plastic”).

Claim 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2011/0084291) in view of Zhang (US 2010/0150513) as applied to claim 1 above, and further in view of Iwase (U.S. 2015/0362634).
Regarding claim 4, the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. The combination of Jeong and Zhang does not explicitly teach: wherein the plurality of diffraction patterns are protruded from the encapsulation layer.
However, Iwase teaches: wherein the plurality of diffraction patterns are protruded from the encapsulation layer ([0036] ... “residual film 31 having a thickness T and fine protrusions 32 formed on the residual film 31”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Jeong and Zhang to incorporate the teaching of Iwase to configure the plurality of diffraction patterns to protrude from the encapsulation layer. The motivation of combining these analogous arts is to improve member quality and yields in an optical member or apparatus having a plurality of relief structures on the surface of the optical member or apparatus ([0074]).

Regarding claim 5, the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. The combination of Jeong and Zhang does not explicitly teach: wherein the plurality of diffraction patterns are holes penetrating a diffraction pattern layer on the encapsulation layer.
However, Iwase teaches: wherein the plurality of diffraction patterns are holes penetrating a diffraction pattern layer on the encapsulation layer (Fig. 1B; first protrusions 321 and the second protrusions 322).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Jeong and Zhang to incorporate the teaching of Iwase to configure the plurality of diffraction patterns to be holes penetrating a diffraction pattern layer on the encapsulation layer. The motivation of combining these analogous arts is to improve member quality and yields in an optical member or apparatus having a plurality of relief structures on the surface of the optical member or apparatus ([0074]).

Regarding claim 11, the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. The combination of Jeong and Zhang does not explicitly teach: wherein the encapsulation layer and the plurality of diffraction patterns comprise a same material.
However, Iwase teaches: wherein the encapsulation layer and the plurality of diffraction patterns comprise a same material (see residual film 31 and fine protrusions 32 formed on the residual film 31 in Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Jeong and Zhang to incorporate the teaching of Iwase to configure the encapsulation layer and the plurality of diffraction patterns to comprise a same material. The motivation of combining these analogous arts is to improve member quality and yields in an optical member or apparatus having a plurality of relief structures on the surface of the optical member or apparatus ([0074]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2011/0084291) in view of Zhang (US 2010/0150513) as applied to claim 1 above, and further in view of Petrov (U.S. 2016/0127717).
Regarding claim 16, the invention of the combination of Jeong and Zhang teaches the invention of claim 1 as discussed above. The combination of Jeong and Zhang does not explicitly teach: wherein the plurality of diffraction patterns are arranged in a hexagonal array in a plan view.
However, Petrov teaches: wherein the plurality of diffraction patterns are arranged in a hexagonal array in a plan view (FIG. 4A; [0046] ... “the diffraction grating 400 comprises a plurality of hexagonal cells 410”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Jeong and Zhang to incorporate the teaching of Petrov to configure the plurality of diffraction patterns to be arranged in a hexagonal array in a plan view. The motivation of combining these analogous arts is to reduce fixed pattern noise, and specifically to reduce fixed pattern noise using a diffractive element ([0001]).

Allowable Subject Matter
Claims 2-3, 6-8, 12-15 and 17-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for indication of allowable subject matter is discussed in the previous office action.
Claims 23-29 have been previously allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622